Dismissed and Memorandum Opinion filed August 11, 2005








Dismissed and Memorandum Opinion filed August 11,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00661-CV
____________
 
SAEED ALARAJ,
Appellant
 
V.
 
WRI/POST OAK,
INC., Appellee
 

 
On Appeal from the County Civil
Court at Law No. 3
Harris County,
Texas
Trial Court Cause No.
807,037
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed May 23, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not establish indigence
or make arrangements to pay for the record. 

On July 5, 2005, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 11, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.